Per Curiam.

The justice was sued “for or concerning a matter or thing done by virtue of his office;” and therefore he is entitled to double costs for this “ wrongful vexation.” But, as it appears from the declaration, that the other defendant was sued for maliciously prosecuting the warrant, and not for any act done “ in aid or assistance, or by commandment” of the justice, he is not entitled to double costs. As the defendants separated in their pleas, the costs can be taxed separately, according to their respective rates of allowance.
Van Ness, J. dissented.